Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about May 20, 2005, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed.
The court properly exercised its discretion when it granted a downward departure to risk level two, but declined to grant a further departure (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). After weighing the extreme seriousness of defendant’s criminal conduct against the mitigating factors he cites, we conclude that departure to the lowest risk level would not be appropriate. Concur — Saxe, J.P., Sweeny, Freedman and Manzanet-Daniels, JJ.